Title: Adams’ Minutes of Defense Evidence: 29 November 1770
From: Adams, John
To: 


       Prisoners Witnesses
       James Crawford. At dark that night, I went home and was not out till next morning. I met Numbers of People that night as I went home, going down with sticks in their Hands. At Calefs Corner, saw a Num­ber above 12 with sticks in their Hands. Heard no Declarations. In Quaker Lane I met many more than common, going towards K’s Street. I was going to Bulls Wharfe where I live and met them. They were very great Sticks, not common Canes, for walking with, pretty large Cudgells. All along I met them continually, and in Greens Lane particularly.
       Archibald Gould. Coming over Swing Bridge at 8 O Clock the People were walking from all Quarters with sticks, that I was afraid to go home. I went threw Greens Lane, and met many People, the Streets in such Commotion as I hardly ever saw in my Life. Uncommon Sticks, such as a Man would pull out of an Hedge. I was just by Hancocks Warehouse when the Bells begun to ring.
       Archibald Wilson. I spent the Evening in Dock Square. A certain Gentleman between 8 and 9 came in and asked why we sat there when there was so much disturbance between Inhabitants and soldiers. We went to Gerrishes Vendue, Hunters now, and sat in the Balcony. I looked out at the Vendue Window. A good many People assembled in dock Square. A Number came from the North End and made several attempts at Murrays barracks, 30 or 40 of ’em came back suddenly. What Resistance they met with I cant tell. It was very light. They had Staves a good many, Some had not. I imagined there might be 200 People that came from the North End and went up 3 several Ways,some up Cornhill some up r[oyal] exchange Lane and some up Crooked Lane. As a new Parcell came up from North End they made attempt at the Guard at Murrays Barracks and gatherd in a Cloudcrowdabout 30 or 40. Then made 2 or 3 Cheers for the main Guard. I went out to go up the Lane and the Guns went off. I turnd about and went home. I do remember the Bells ringing, but the Time I dont remember. But before I went up royal exchange Lane, a good many cryed for the main Guard. I heard Voices, Fire. I said it was uncommon to go to a Fire with Bludgeons. Somebody said they were uncommon Bells. Mr. Mitchelson came up and told us, there was disturbance.
       William Hunter. Mr. Mitchelson came and said there was Disturb­ance between Inhabitants and soldiers. We went into the Balcony, and saw great Numbers coming up from the North End and in several Parties made attempts at the Lane that leads to Murrays Barracks. There was a tall Gentleman in a red Cloak. He stood in the middle of em, and they were whist for some time and presently they huzzayd for the main Guard. They went up royal exchange Lane. And I saw no more about it. The Gentleman had a white Wigg on. They collected round him. He stood in the Center and talkd a few Minutes.
       David Mitchelson. I came up Stairs and told the 2 Witnesses that were examind before me. I was coming Home from fore street. As I was turning into Union Street, I heard a Noise, about the Post office, and went up as far as the bottom of r. exchange Lane. I heard it was a Squabble with the soldiers. The Party engagd with the Soldiers were routed, and came down that Way. I ran into Mr. Hunters House. We went into the Balcony. I Saw a pretty large Number of People, assembled. It was proposed by several to call out Fire. Fire was called several Times, and after a While the Bells set a ringing. Many People came, some came with Bucketts, many with Sticks. Several attempts were made at the Lane to Murrays Barracks. They came back, as if driven. They assembled in several little Knotts, about several little Leaders. They cryd they would go up the main Guard. The Effect im­mediately followd. Part went up by Cornhill, part up r. exchange Lane, part up crooked Lane. I could not observe who was leader up Cornhill. They huzzad for the Main Guard after the Proposal of it. The Bells were ringing. The largest Party went round Cornhill. I should suppose the greatest Number at any one time in King Street Dock Square was 200.
       
       John Short. There was a Number of People in Dock Square, and I was told that a Soldier had hurt an oyster Man. After the firing there was a Proposal of taking the Arms out of the Hall.
       Benja. Davis. At Dock Square I heard a Noise in Cornhill. I found there was a Quarrell. I went and stoppd at Silsbeys Alley. There I saw a Number Soldiers and Inhabitants, fighting with Clubbs as I thought by the Sound. A Man 3 or 4 came and cryd, where are any Cordwood sticks or Clubbs, and cryd Fire Fire Fire. One of em left his Cloak with me. The 1st Bell I heard was the brick Meeting Bell. I Saw a general Running down the Street 8 or 9 or 10 soldiers, that ran into Kings street, with something in their Hands. I went into King Street. The Engine was out. Several Knotts of People were collected. I went to the South Side of the Town House. A huzzaing in King Street. I went by the South side of the Town House and stood by Prices office. The sentinel on the Custom House steps, andPeople and Boys round him crying fire &c. He put his Piece down as if he was going to fire. 2 young Men without Hatts came to the main Guard, and said you must send Help to the sentry for I heard em say they would kill the sentinel. By and by out guard. About 7 came out their guns not shoulderd and walked right across the street to the Box. A great Noise. There I stood till the Guns were all fired. 5, 6, or 7 Guns.
       
       Shubael Hewes. I spent the Evening near the Dock. The Master of the House came in and said a cry of fire. I belonged to the Town House Engine. I was the first out of the House. I came by the Markett —saw a Number coming from the North. I stoppd at Colonel Jacksons Corner. A Man told me, no fire, but a Dispute between the soldiers at Murrays barracks. A Number of Lads came along, and tryd to pull out and break the Leggs of the Stalls. They came from the Northward some and some from Hubbards Corner. 6 or 7, I cant say exactly.
       James Selkrig. At Hunters. Mr. Mitchelson came in. 4 or 5 or 6 unsuccessfull attacks upon the Barracks. As a new Party came they made a fresh Attack. I saw nothing, but that they went up the ally and came back suddenly. A Gentleman with red Cloak and large white Wigg. He made a Speech to them. 4 or 5 minutes. They went and knockd with their Sticks and said they would do for the Soldiers. Not less than about 2 or 300. It was not the 1st Time I’ve seen an affair of this sort. I’le go to my Family. Ile do for the soldiers, was Spoke by Number at Simpsons store.
       Archibald Bowman. At Hunters. Fire, Fire, from different Quarters. The Parties that went up the allys came down in a furious manner as if they were chased. A Gentleman with a red Cloak and white Wigg. They stood thick round the Gentleman some time and after, huzzad for the main Guard, and went up in different Ways. A great Number of People. Dont remember, their striking Simpsons Store or, saying that’d do for the soldiers.
       
       Wm. Dixon. At Hunters. A Party came running down the Ally as if they met with opposition there.
       Jno. Gillespie. At 7 O Clock I went up to the South End, and met I suppose 40 or 50 People with white sticks, in Parties of 4 or 5, at Mr. Silvesters. I met Mr. Flemming’s Man. He said it was only fighting with the soldiers.
       
       Thomas Knight. I stood at my own Door at the sign of the 3 Kings in Cornhill. About 8 or 10 passed with sticks Clubbs and one said D—n their Bloods let us go and attack the main Guard and attack the main Guard first. The Bell still ringing. One of em made a stand and said Ile go back and get my Gun or let Us go back and get our Guns. I went in and told my Wife not to be surprized if she heard any firing for I thought from what I had heard at the Door, there would be bloodshed —and soon heard Guns. 5, 6 or 7, in 12 or 14 seconds.
       John Cookson. At the Green Dragon. A Man said if the Bells were ringing it was he apprehended an Affray with the Soldiers. The story of the Pistol or Hearsay.
       
       William Strong. At Marstons. We heard Fire 3 or 4 times. Going out saw several People going too and fro. Somebody said a soldier had kill’d a Boy. Went to the North Corner of the Town House. Heard a huzzaing near the Post office. Saw several Persons coming about 90, many with sticks. They stopped at the Custom House. I found the People encroaching upon the Sentry. He retird to the Steps. They encroachd upon him there. He then loaded his Gun, and presented it, and said keep off or Ile fire upon you. They cryd fire d—n you why dont you fire. One Man had the But End of a Bat in his Hand, and said dam it I’ve a great Mind to throw it at him. I said you’d better not. Presently a Cry that the Centinel was disarmed. About 90 Persons about the sentry, before the Party came down. A great Noise, and Clamour, a few snow Balls and some things thrown, by those in front.
      